Exhibit 10ah
BRUSH ENGINEERED MATERIALS INC.
Appreciation Rights Agreement
     WHEREAS, [GRANTEE NAME] (the “Grantee”) is an employee of Brush Engineered
Materials Inc. (the “Corporation”) or a Subsidiary.
     WHEREAS, the execution of an agreement in the form hereof has been
authorized by a resolution of the Compensation Committee (the “Committee”) of
the Board of Directors (the “Board”) of the Corporation that was duly adopted on
February 2, 2009.
     NOW, THEREFORE, the Corporation hereby confirms to the Grantee the grant,
effective on February 2, 2010 (the “Date of Grant”), pursuant to the 2006 Stock
Incentive Plan (the “Plan”), of                      Free-standing Appreciation
Rights (“SARs”) subject to the terms and conditions of the Plan and the terms
and conditions described below.
     1. Definitions.
          As used in this Agreement:
          (A) “Base Price” means $           which was the Market Value per
Share on the Date of Grant.
          (B) “Detrimental Activity” shall have the meaning set forth in
Section 7 of this Agreement.
          (C) “Spread” means the excess of the Market value per Share on the
date when an SAR is exercised over the Base Price.
          (D) Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan.
     2. Grant of SARs.
          The Corporation hereby grants to the Grantee the number of SARs set
forth above. The SARs are a right to receive Common Shares in an amount equal to
100% of the Spread at the time of exercise.
     3. Vesting of SARs.
          (A) The SARs granted hereby shall become exercisable after the Grantee
shall have remained in the continuous employ of the Corporation or any
Subsidiary for three years from the Date of Grant, unless the Grantee ceases to
be an employee of the Corporation or any Subsidiary as described in Section 5(C)
of this Agreement.

 



--------------------------------------------------------------------------------



 



          (B) Notwithstanding the preceding paragraph, the SARs granted hereby
shall become immediately exercisable in full if (i) the Grantee should die while
in the employ of the Corporation or any subsidiary; (ii) the Grantee should
become permanently disabled while in the employ of the Corporation; or (iii) if
a Change in Control occurs.
          (C) For purposes of this Agreement, “Change in Control” means:
     (i) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of voting securities
of the Corporation where such acquisition causes such Person to own (X) 20% or
more of the combined voting power of the then outstanding voting securities of
the Corporation entitled to vote generally in the election of directors (the
“Outstanding Corporation Voting Securities”) without the approval of the
Incumbent Board as defined in (ii) below or (Y) 35% or more of the Outstanding
Voting Securities of the Corporation with the approval of the Incumbent Board;
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not be deemed to result in a Change of Control: (A) any
acquisition directly from the Corporation that is approved by the Incumbent
Board (as defined in subsection (ii), below), (B) any acquisition by the
Corporation or a subsidiary of the Corporation, (C) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any corporation controlled by the Corporation, (D) any
acquisition by any Person pursuant to a transaction described in clauses (A),
(B) and (C) of subsection (iii) below, or (E) any acquisition by, or other
Business Combination (as defined in (iii) below) with, a person or group of
which employees of the Corporation or any subsidiary of the Corporation control
a greater than 25% interest (a “MBO”) but only if the Executive is one of those
employees of the Corporation or any subsidiary of the Corporation that are
participating in the MBO; provided, further, that if any Person’s beneficial
ownership of the Outstanding Corporation Voting Securities reaches or exceeds
20% or 35%, as the case may be, as a result of a transaction described in clause
(A) or (B) above, and such Person subsequently acquires beneficial ownership of
additional voting securities of the Corporation, such subsequent acquisition
shall be treated as an acquisition that causes such Person to own 20% or 35% or
more, as the case may be, of the Outstanding Corporation Voting Securities; and
provided, further, that if at least a majority of the members of the Incumbent
Board determines in good faith that a Person has acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of the Outstanding Corporation Voting Securities inadvertently, and such
Person divests as promptly as practicable a sufficient number of shares so that
such Person beneficially owns (within the meanings of Rule 13d-3 promulgated
under the Exchange Act) less than 20% of the

2



--------------------------------------------------------------------------------



 



Outstanding Corporation Voting Securities, then no Change of Control shall have
occurred as a result of such Person’s acquisition; or
     (ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) (as modified by this clause (ii)) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Corporation’s shareholders, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
(either by a specific vote or by approval of the proxy statement of the
Corporation in which such person is named as a nominee for director, without
objection to such nomination) shall be considered as though such individual were
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or
     (iii) the consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the
Corporation or the acquisition of assets of another corporation, or other
transaction (“Business Combination”) excluding, however, such a Business
Combination pursuant to which (A) the individuals and entities who were the
ultimate beneficial owners of voting securities of the Corporation immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 65% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries), (B) no Person (excluding any employee benefit plan (or
related trust) of the Corporation, the Corporation or such entity resulting from
such Business Combination) beneficially owns, directly or indirectly (X) 20% or
more, if such Business Combination is approved by the Incumbent Board or (Y) 35%
or more, if such Business Combination is not approved by the Incumbent Board, of
the combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of the entity resulting from such
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

3



--------------------------------------------------------------------------------



 



     (iv) approval by the shareholders of the Corporation of a complete
liquidation or dissolution of the Corporation except pursuant to a Business
Combination described in clauses (A), (B) and (C) of subsection (iii), above.
     4. Exercise of SARs.
          (A) To the extent exercisable as provided in Section 3 of this
agreement, SARs may be exercised in whole or in part by giving notice to the
Corporation specifying the number of SARs to be exercised.
          (B) The Corporation will issue to the Grantee the number of Common
Shares that equals the Market Price per Share divided into the Spread on the
date of exercise rounded down to the nearest whole share.
     5. Termination of SARs.
     The SARs granted hereby shall terminate upon the earliest to occur of the
following:
          (A) 190 days after the Grantee ceases to be an employee of the
Corporation or a Subsidiary, unless he ceases to be such employee by reason of
death or in a manner described in clause (B), (C) or (F) below;
          (B) One year after the Grantee ceases to be an employee of the
Corporation or a Subsidiary if the Grantee is disabled within the meaning of
Section 105(d)(4) of the Internal Revenue Code;
          (C) Three years after the Grantee ceases to be an employee of the
Corporation or a Subsidiary if the Grantee is at the time of such termination
(i) at least age 65 or (ii) at least age 55 and has completed at least 10 years
of continuous employment with the Corporation or a Subsidiary;
          (D) One year after the death of the Grantee, if the Grantee dies while
an employee of the Corporation or a subsidiary or within the period specified in
(A) or (B) above which is applicable to the Grantee;
          (E) Ten years from the Date of Grant; and
          (F) Immediately if the Grantee engages in any Detrimental Activity (as
hereinafter defined).
          6. Effect of Detrimental Activity.
          If the Grantee, either during employment by the Corporation or a
subsidiary or within one year after termination of such employment, shall engage
in any Detrimental Activity, and the Board shall so find:
          (A) All SARs held by the Grantee, whether or not exercisable, shall be
forfeited to the Corporation.

4



--------------------------------------------------------------------------------



 



          (B) Return to the Corporation all Common Shares that the Grantee has
not disposed of that were purchased pursuant to this Agreement, and
          (C) With respect to any Common Shares that the Grantee received upon
exercise of the SARs that have been disposed of pay to the Corporation in cash
the amount equal to the Spread applicable to such Common Shares on the date of
exercise of such SARs.
To the extent that such amounts are not paid to the Corporation, the Corporation
may, to the extent permitted by law, set off the amounts so payable to it
against any amounts that may be owing from time to time by the Corporation or a
Subsidiary to the Grantee, whether as wages, deferred compensation or vacation
pay or in the form of any other benefit or for any other reason.
          7. Definition of Detrimental Activity.
          For purposes of this Agreement, the term “Detrimental Activity” shall
include:
          (A) Engaging in any activity in violation of the Section entitled
“Competitive Activity; Confidentiality; Nonsolicitation” in the Severance
Agreement between the Corporation and the Optionee, if such agreement is in
effect on the date hereof, or in violation of any corresponding provision in any
other agreement between the Corporation and the Optionee in effect on the date
hereof providing for the payment of severance compensation; or
     (i) If no such severance agreement is in effect or if a severance agreement
does not contain a section corresponding to “Competitive Activity;
Confidentiality; Nonsolicitation” as of the date hereof:
          (a) Competitive Activity During Employment. Competing with the
Corporation anywhere within the United States during the term of the Optionee’s
employment, including, without limitation:
     (1) entering into or engaging in any business which competes with the
business of the Corporation;
     (2) soliciting customers, business, patronage or orders for, or selling,
any products or services in competition with, or for any business that competes
with, the business of the Corporation;
     (3) diverting, enticing or otherwise taking away any customers, business,
patronage or orders of the Corporation or attempting to do so; or
     (4) promoting or assisting, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the business of the Corporation.
          (b) Following Termination. For a period of one year following the
Optionee’s termination date:

5



--------------------------------------------------------------------------------



 



     (1) entering into or engaging in any business which competes with the
Corporation’s business within the Restricted Territory (as hereinafter defined);
     (2) soliciting customers, business, patronage or orders for, or selling,
any products or services in competition with, or for any business, wherever
located, that competes with, the Corporation’s business within the Restricted
Territory;
     (3) diverting, enticing or otherwise taking away any customers, business,
patronage or orders of the Corporation within the Restricted Territory, or
attempting to do so; or
     (4) promoting or assisting, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the Corporation’s business within the Restricted Territory.
For the purposes of Sections 7(A)(ii)(a) and (b) above, inclusive, but without
limitation thereof, the Optionee will be in violation thereof if the Optionee
engages in any or all of the activities set forth therein directly as an
individual on the Optionee’s own account, or indirectly as a partner, joint
venturer, employee, agent, salesperson, consultant, officer and/or director of
any firm, association, partnership, corporation or other entity, or as a
stockholder of any corporation in which the Optionee or the Optionee’s spouse,
child or parent owns, directly or indirectly, individually or in the aggregate,
more than five percent (5%) of the outstanding stock.
          (c) “The Corporation.” For the purposes of this Section 7(A)(ii), the
“Corporation” shall include any and all direct and indirect subsidiaries,
parents, and affiliated, or related companies of the Corporation for which the
Optionee worked or had responsibility at the time of termination of the
Optionee’s employment and at any time during the two year period prior to such
termination.
          (d) “The Corporation’s Business.” For the purposes of this Section 7
inclusive, the Corporation’s business is defined to be the manufacture,
marketing and sale of high performance engineered materials serving global
telecommunications and computer, magnetic and optical data storage, aerospace
and defense, automotive electronics, industrial components and appliance
markets, as further described in any and all manufacturing, marketing and sales
manuals and materials of the Corporation as the same may be altered, amended,
supplemented or otherwise changed from time to time, or of any other products or
services substantially similar to or readily substitutable for any such
described products and services.
          (e) “Restricted Territory.” For the purposes of Section 7(A)(ii)(b),
the Restricted Territory shall be defined as and limited to:

6



--------------------------------------------------------------------------------



 



     (1) the geographic area(s) within a one hundred mile radius of any and all
Corporation location(s) in, to, or for which the Optionee worked, to which the
Optionee was assigned or had any responsibility (either direct or supervisory)
at the time of termination of the Optionee’s employment and at any time during
the two-year period prior to such termination; and
     (2) all of the specific customer accounts, whether within or outside of the
geographic area described in (1) above, with which the Optionee had any contact
or for which the Optionee had any responsibility (either direct or supervisory)
at the time of termination of the Optionee’s employment and at any time during
the two-year period prior to such termination.
     (B) Extension. If it shall be judicially determined that the Optionee has
violated any of the Optionee’s obligations under Section 7(A)(ii)(b), then the
period applicable to each obligation that the Optionee shall have been
determined to have violated shall automatically be extended by a period of time
equal in length to the period during which such violation(s) occurred.
          (B) Non-Solicitation. Except as otherwise provided in Section 7(A)(i),
Detrimental Activity shall also include directly or indirectly at any time
soliciting or inducing or attempting to solicit or induce any employee(s), sales
representative(s), agent(s) or consultant(s) of the Corporation and/or of its
parents, or its other subsidiaries or affiliated or related companies to
terminate their employment, representation or other association with the
Corporation and/or its parent or its other subsidiary or affiliated or related
companies.
          (C) Further Covenants. Except as otherwise provided in
Section 7(A)(i), Detrimental Activity shall also include:
     (ii) directly or indirectly, at any time during or after the Optionee’s
employment with the Corporation, disclosing, furnishing, disseminating, making
available or, except in the course of performing the Optionee’s duties of
employment, using any trade secrets or confidential business and technical
information of the Corporation or its customers or vendors, including without
limitation as to when or how the Optionee may have acquired such information.
Such confidential information shall include, without limitation, the
Corporation’s unique selling, manufacturing and servicing methods and business
techniques, training, service and business manuals, promotional materials,
training courses and other training and instructional materials, vendor and
product information, customer and prospective customer lists, other customer and
prospective customer information and other business information. The Optionee
specifically acknowledges that all such confidential information, whether
reduced to writing, maintained on any form of electronic media, or maintained in
the Optionee’s mind or memory and whether compiled by the Corporation, and/or
the Optionee, derives independent economic value from not being readily known to
or ascertainable by proper means by others who can obtain economic value from
its

7



--------------------------------------------------------------------------------



 



disclosure or use, that reasonable efforts have been made by the Corporation to
maintain the secrecy of such information, that such information is the sole
property of the Corporation and that any retention and use of such information
by the Optionee during the Optionee’s employment with the Corporation (except in
the course of performing the Optionee’s duties and obligations to the
Corporation) or after the termination of the Optionee’s employment shall
constitute a misappropriation of the Corporation’s trade secrets.
     (iii) Upon termination of the Optionee’s employment with the Corporation,
for any reason, the Optionee’s failure to return to the Corporation, in good
condition, all property of the Corporation, including without limitation, the
originals and all copies of any materials which contain, reflect, summarize,
describe, analyze or refer or relate to any items of information listed in
Section 4(C)(i) of this Agreement.
          (D) Discoveries and Inventions. Except as otherwise provided in
Section 7(A)(i), Detrimental Activity shall also include the failure or refusal
of the Optionee to assign to the Corporation, its successors, assigns or
nominees, all of the Optionee’s rights to any discoveries, inventions and
improvements, whether patentable or not, made, conceived or suggested, either
solely or jointly with others, by the Optionee while in the Corporation’s
employ, whether in the course of the Optionee’s employment with the use of the
Corporation’s time, material or facilities or that is in any way within or
related to the existing or contemplated scope of the Corporation’s business. Any
discovery, invention or improvement relating to any subject matter with which
the Corporation was concerned during the Optionee’s employment and made,
conceived or suggested by the Optionee, either solely or jointly with others,
within one year following termination of the Optionee’s employment under this
Agreement or any successor agreements shall be irrebuttably presumed to have
been so made, conceived or suggested in the course of such employment with the
use of the Corporation’s time, materials or facilities. Upon request by the
Corporation with respect to any such discoveries, inventions or improvements,
the Optionee will execute and deliver to the Corporation, at any time during or
after the Optionee’s employment, all appropriate documents for use in applying
for, obtaining and maintaining such domestic and foreign patents as the
Corporation may desire, and all proper assignments therefor, when so requested,
at the expense of the Corporation, but without further or additional
consideration.
          (E) Work Made For Hire. Except as otherwise provided in
Section 7(A)(i), Detrimental Activity shall also include violation of the
Corporation’s rights in any or all work papers, reports, documentation,
drawings, photographs, negatives, tapes and masters therefor, prototypes and
other materials (hereinafter, “items”), including without limitation, any and
all such items generated and maintained on any form of electronic media,
generated by Optionee during the Optionee’s employment with the Corporation. The
Optionee acknowledges that, to the extent permitted by law, all such items shall
be considered a “work made for hire” and that ownership of any and all
copyrights in any and all such items shall belong to the Corporation. The item
will recognize the Corporation as the copyright owner, will contain all proper
copyright notices, e.g., "(creation date) [Corporation Name], All Rights
Reserved,” and will be in condition to be registered or otherwise placed in
compliance with registration or other statutory requirements throughout the
world.

8



--------------------------------------------------------------------------------



 



          (F) Termination for Cause. Except as otherwise provided in
Section 7(A)(i), Detrimental Activity shall also include activity that results
in termination for Cause. For the purposes of this Section, “Cause” shall mean
that, the Optionee shall have:
     (iv) been convicted of a criminal violation involving fraud, embezzlement,
theft or violation of federal antitrust statutes or federal securities laws in
connection with his duties or in the course of his employment with the
Corporation or any affiliate of the Corporation;
     (v) committed intentional wrongful damage to property of the Corporation or
any affiliate of the Corporation; or
     (vi) committed intentional wrongful disclosure of secret processes or
confidential information of the Corporation or any affiliate of the Corporation;
and any such act shall have been demonstrably and materially harmful to the
Corporation.
          (G) Other Injurious Conduct. Detrimental Activity shall also include
any other conduct or act determined to be injurious, detrimental or prejudicial
to any significant interest of the Corporation or any subsidiary unless the
Optionee acted in good faith and in a manner he or she reasonably believed to be
in or not opposed to the best interests of the Corporation.
          (H) Reasonableness. The Optionee acknowledges that the Optionee’s
obligations under this Section 4 are reasonable in the context of the nature of
the Corporation’s business and the competitive injuries likely to be sustained
by the Corporation if the Optionee were to violate such obligations. The
Optionee further acknowledges that this Agreement is made in consideration of,
and is adequately supported by the agreement of the Corporation to perform its
obligations under this Agreement and by other consideration, which the Optionee
acknowledges constitutes good, valuable and sufficient consideration.
     8. Transferability.
          No SAR granted hereunder may be transferred by the Grantee other than
by will or the laws of descent and distribution and may be exercised during a
Grantee’s lifetime only by the Grantee or, in the event of the Grantee legal
incapacity, by the Grantee’s guardian or legal representative acting in a
fiduciary capacity on behalf of the Grantee under state law and court
supervision.
     9. Compliance with Law.
          The SARs granted hereby shall not be exercisable if such exercise
would involve a violation of any applicable federal or state securities law, and
the Corporation hereby agrees to make reasonable efforts to comply with any
applicable state securities law. If the Ohio Securities Act shall be applicable
to this option, it shall not be exercisable unless under said Act at the time of
exercise the shares of Common Stock or other securities purchasable hereunder
are

9



--------------------------------------------------------------------------------



 



exempt, are the subject matter of an exempt transaction, are registered by
description or by qualification, or at such time are the subject matter of a
transaction which has been registered by description.
     10. Adjustments.
          In the event of any change in the aggregate number of outstanding
Common Shares by reason of (a) any stock dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the
Corporation, or (b) any merger, consolidation, spin-off, spin-out, split-off,
split-up, reorganization, partial or complete liquidation of the Corporation or
other distribution of assets, issuance of rights or warrants to purchase
securities of the Corporation, or (c) any other corporate transaction or event
having an effect similar to any of the foregoing, then the Committee shall
adjust the number of SARs covered by this Agreement and the Base Price in such
manner as may be appropriate to prevent the dilution or enlargement of the
rights of the Grantee that would otherwise result from such event.
     11. Withholding Taxes.
          To the extent that the Corporation is required to withhold federal,
state, local or foreign taxes in connection with the exercise of the SARs, and
the amounts available to the Corporation for such withholding are insufficient,
it shall be a condition to such exercise that the Grantee make arrangements
satisfactory to the Corporation for payment of the balance of such taxes
required to be withheld. The Grantee may elect that all or any part of such
withholding requirement be satisfied by retention by the Corporation of a
portion of the Common Shares to be delivered to the Grantee. If such election is
made, the shares so retained shall be credited against such withholding
requirement at the Market Value per Share on the date of such exercise. In no
event shall the Market Value per Share of the Common Shares to be withheld
and/or delivered pursuant to this Section to satisfy applicable withholding
taxes in connection with the benefit exceed the minimum amount of taxes required
to be withheld.
     12. Continuous Employment.
          For purposes of this Agreement, the continuous employment of the
Grantee with the Corporation or a Subsidiary shall not be deemed to have been
interrupted, and the Grantee shall not be deemed to have ceased to be an
employee of the Corporation or a Subsidiary, by reason of the transfer of his
employment among the Corporation and its Subsidiaries or a leave of absence
approved by the Board.
     13. No Employment Contract; Right to Terminate Employment.
          The grant of the SARs under this Agreement to the Grantee is a
voluntary, discretionary award being made on a one-time basis and it does not
constitute a commitment to make any future awards. The grant of the SARs and any
payments made hereunder will not be considered salary or other compensation for
purposes of any severance pay or similar allowance, except as otherwise required
by law. Nothing in this Agreement will give the Grantee any right to continue
employment with the Corporation or any Subsidiary, as the case may be, or
interfere in any way with the right of the Corporation or a Subsidiary to
terminate the employment of the Grantee at any time.

10



--------------------------------------------------------------------------------



 



     14. Relation to Other Benefits.
          Any economic or other benefit to the Grantee under this Agreement or
the Plan shall not be taken into account in determining any benefits to which
the Grantee may be entitled under any profit-sharing, retirement or other
benefit or compensation plan maintained by the Corporation or a Subsidiary and
shall not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering employees of the Corporation
or a Subsidiary.
     15. Information.
          Information about the Grantee and the Grantee’s participation in the
Plan may be collected, recorded and held, used and disclosed for any purpose
related to the administration of the Plan. The Grantee understands that such
processing of this information may need to be carried out by the Corporation and
its Subsidiaries and by third party administrators whether such persons are
located within the Grantee’s country or elsewhere, including the United States
of America. The Grantee consents to the processing of information relating to
the Grantee and the Grantee’s participation in the Plan in any one or more of
the ways referred to above.
     16. Amendments.
          Any amendment to the Plan shall be deemed to be an amendment to this
agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee with
respect to the SARs without the Grantee’s consent.
     17. Severability.
          In the event that one or more of the provisions of this agreement
shall be invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated shall be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof shall continue to be
valid and fully enforceable.
     18. Governing Law.
          This agreement is made under, and shall be construed in accordance
with the internal substantive laws of the State of Ohio.
     The undersigned hereby acknowledges receipt of an executed original of this
Appreciation Rights Agreement and accepts the Appreciation Rights granted
thereunder on the terms and conditions set forth herein and in the Plan.

         
Date: 
 
 
 
       
 
 
    [GRANTEE NAME]

11



--------------------------------------------------------------------------------



 



          Executed in the name and on behalf of the Corporation at Cleveland,
Ohio as of the 15th day of March 2010.

            BRUSH ENGINEERED MATERIALS INC.
      By:                        

12